This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
              Michael L. HAYNES Jr., Private
               United States Army, Appellant
                          No. 18-0359
                    Crim. App. No. 20160817
          Argued April 23, 2019—Decided July 2, 2019
                  Military Judge: Lanny Acosta
   For Appellant: Captain Zachary A. Gray (argued); Colonel
   Elizabeth G. Marotta, Lieutenant Colonel Tiffany D. Pond,
   and Lieutenant Colonel Todd W. Simpson (on brief).
   For Appellee: Captain KJ Harris (argued); Colonel Steven
   P. Haight, Lieutenant Colonel Eric K. Stafford, and Lieu-
   tenant Colonel Wayne H. Williams (on brief); Captain San-
   dra L. Ahinga.
   Chief Judge STUCKY delivered the opinion of the
   Court, in which Judges RYAN and SPARKS joined.
   Judge OHLSON and Judge MAGGS each filed a sepa-
   rate opinion concurring in the result.
                       _______________

   Chief Judge STUCKY delivered the opinion of the Court.
    On appeal before the United States Army Court of Crim-
inal Appeals (CCA), Appellant alleged for the first time that,
under United States v. Pierce, 27 M.J. 367 (C.M.A. 1989), he
was entitled to sentencing credit for the nonjudicial punish-
ment imposed on him under Article 15, Uniform Code of Mil-
itary Justice (UCMJ), 10 U.S.C. § 815 (2012), for the same
wrongful drug use he was allegedly punished for at court-
martial. Concluding that the issue was affirmatively waived,
the CCA denied Appellant’s request for Pierce credit. We
granted review to determine: (1) whether an appellant may
raise the issue of Pierce credit for the first time on appeal;
and (2) if so, whether the CCA’s actual review of this issue
under its Article 66(c), UCMJ, 10 U.S.C. § 866(c), authority
was sufficient. Because Appellant affirmatively waived his
            United States v. Haynes, No. 18-0359/AR
                     Opinion of the Court

claim for Pierce credit, we need not reach these issues, and
thus affirm the judgment below.
                           I. Posture
    A military judge sitting alone as a general court-martial
convicted Appellant, pursuant to his pleas, of two specifica-
tions of failing to report to his place of duty, three specifica-
tions of willful disobedience of a superior commissioned of-
ficer, one specification of willful disobedience of a
noncommissioned officer, one specification of making a false
official statement, two specifications of wrongful use of a
controlled substance, one specification of abusive sexual con-
tact, and one specification of assault consummated by a bat-
tery, in violation of Articles 86, 90, 91, 107, 112a, 120, and
128, UCMJ, 10 U.S.C. §§ 886, 890, 891, 907, 912a, 920, 928
(2012).
    For his offenses, the military judge sentenced Appellant
to a bad-conduct discharge and thirteen months of confine-
ment. The military judge ordered that Appellant receive 107
days of pretrial confinement credit against his term of con-
finement. In accordance with Appellant’s pretrial agree-
ment, the convening authority approved only so much of the
sentence as provided for a bad-conduct discharge and con-
finement for six months. In his action, the convening author-
ity complied with the military judge’s order and credited
Appellant with the 107 days of pretrial confinement credit.
In a published opinion, the CCA affirmed the findings and
the sentence. United States v. Haynes, 77 M.J. 753, 758 (A.
Ct. Crim. App. 2018).
                        II. Background
    Because the underlying facts leading to the charges and
convictions in this case are not relevant to the issues before
us, we need not engage in a lengthy recitation of Appellant’s
misdeeds. It suffices to say that Appellant smoked copious
amounts of marijuana, leading him to test positive on four
separate drug tests that were administered between April 8,
2016 and June 24, 2016. As a result of these positive drug
tests, Appellant was charged, in relevant part, with two
specifications of wrongfully using marijuana. Specification 2
of Charge III concerned Appellant’s wrongful use of



                               2
           United States v. Haynes, No. 18-0359/AR
                    Opinion of the Court

marijuana on divers occasions between on or about May 7,
2016, and June 24, 2016.
   On July 14, 2016, Appellant yet again tested positive for
marijuana. Rather than prefer an additional charge, Appel-
lant’s commanding officer imposed nonjudicial punishment
under Article 15, UCMJ. The Article 15, UCMJ, nonjudicial
punishment covered two “failure to go” offenses as well as
Appellant’s wrongful use of marijuana on divers occasions
between on or about June 14, 2016, and July 14, 2016. Elev-
en days of that period, June 14 through June 24, overlapped
with the charging period of Specification 2 of Charge III,
meaning that, in theory, Appellant’s use of marijuana dur-
ing that time could have been the basis of both the preferred
charge and the Article 15, UCMJ, nonjudicial punishment.
   Taking issue with this purported double punishment,
Appellant sought Pierce credit on appeal. Deeming the issue
waived, the CCA denied relief. Haynes, 77 M.J. at 757.
                       III. Discussion
    “We consider the issue of waiver as a question of law un-
der a de novo standard of review.” United States v. Rosen-
thal, 62 M.J. 261, 262 (C.A.A.F. 2005). This Court has rec-
ognized that “[w]aiver can occur either by operation of law,
or by the ‘intentional relinquishment or abandonment of a
known right.’ ” United States v. Jones, 78 M.J. 37, 44
(C.A.A.F. 2018) (citations omitted). “When … an appellant
intentionally waives a known right at trial, it is extin-
guished and may not be raised on appeal.” United States v.
Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009).
   In the instant case, we hold that Appellant affirmatively
waived any entitlement to Pierce credit.
   At trial, counsel engaged in the following exchange with
the military judge:
      MJ: And, Counsel, based upon the information on
      the charge sheet, the accused is to be credited with
      107 days of pretrial confinement credit; is that
      correct?
      TC: Yes, Your Honor.
      DC: Yes, Your Honor.




                               3
              United States v. Haynes, No. 18-0359/AR
                       Opinion of the Court

   By answering in the affirmative when asked if he agreed
with the proposed amount of pretrial confinement credit
due, Appellant affirmatively acknowledged that he was not
entitled to any additional confinement credit.
   This is not simply a case where defense counsel failed to
lodge an objection. Instead, the military judge directly asked
defense counsel if he agreed with the proposed amount of
confinement credit and defense counsel expressly indicated
that he did. As such, we see defense counsel’s agreement as
akin to a statement of “no objection,” which we have previ-
ously recognized may count as an affirmative waiver. See
United States v. Ahern, 76 M.J. 194, 198 (C.A.A.F. 2017);
United States v. Campos, 67 M.J. 330, 333 (C.A.A.F. 2009).
   In reaching our decision, we realize that the colloquy
between the military judge and counsel could be interpreted
in a narrower fashion. The military judge did not ask a
vague, open-ended question regarding credit generally, but
instead couched his question in terms of “pretrial
confinement credit.”
    We acknowledge that, in the military, the term “pretrial
confinement credit” typically refers to Allen 1 credit, not
Pierce credit. However, Pierce credit has long been consid-
ered a form of confinement credit. See, e.g., United States v.
Lee, 73 M.J. 166, 169 n.4 (C.A.A.F. 2014) (noting that the
appellant received 799 days of confinement credit pursuant
to Allen, and 123 days pursuant to Pierce); United States v.
Minyen, 57 M.J. 804, 804–05 (C.G. Ct. Crim. App. 2002)
(“The military judge … determined that Appellant was enti-
tled to … 30 days [of] confinement credit under United
States v. Pierce for prior non-judicial punishment ….”); Unit-
ed States v. Globke, 59 M.J. 878 (N-M. Ct. Crim. App. 2004)
(describing Pierce credit as a form of “confinement credit”).
Appellant himself recognizes that Pierce credit is a form of
confinement credit, and argues that he “remains entitled to
at least 73 days of confinement credit against his approved
sentence.”
   Since Pierce credit is a type of confinement credit, we
think it appropriate to treat the exchange between the mili-

   1   United States v. Allen, 17 M.J. 126, 127 (C.M.A. 1984).



                                  4
            United States v. Haynes, No. 18-0359/AR
                     Opinion of the Court

tary judge and counsel as one concerning confinement credit
in the broad sense. It is clear that the military judge sought
to understand the amount of credit due to Appellant and ex-
plicitly invited Appellant to question his calculation of the
credit due. Although offered the opportunity to contradict or
add anything, defense counsel declined to do so and instead
affirmatively agreed that Appellant was entitled to 107 days
of credit.
    Having found a valid affirmative waiver, we need not de-
cide whether Appellant also waived the issue of Pierce credit
by operation of law. As Appellant’s waiver “leaves no error
for us to correct on appeal,” Campos, 67 M.J. at 332 (internal
quotation marks omitted) (citation omitted), our inquiry is at
an end.
                        IV. Judgment
   The judgment of the United States Army Court of Crimi-
nal Appeals is affirmed.




                              5
             United States v. Haynes, No. 18-0359/AR


   Judge OHLSON, concurring in the result.
   Regrettably, the majority has chosen to find that waiver
applies in this case—despite the fact that such a step is nei-
ther appropriate nor necessary.
   A finding of waiver is not appropriate for two reasons.
First, the colloquy between Appellant and the military judge
that is cited by the majority in support of its waiver deter-
mination only refers to pretrial confinement credit and not
to confinement credit for nonjudicial punishment. Second,
waiver requires a knowing relinquishment of rights, and yet
Appellant had an objectively reasonable belief based on this
Court’s own precedents that he did not have to raise the
Pierce credit issue 1 at his court-martial but instead could
wait and raise the issue later.
    A finding of waiver is not necessary 2 because the majori-
ty could have reached the same result—an affirmance of the
decision below—without invoking waiver. Specifically, the
majority could have simply and correctly noted that even if
the law and the facts were to be viewed in the light most fa-
vorable to Appellant, he still cannot prevail because the rec-
ord before us fails to adequately support his request for
Pierce credit. Therefore, although I concur with the majori-
ty’s disposition of this case, I cannot agree with their line of
reasoning in support of it.
   The majority points to the following exchange with the
military judge as evidence of waiver of Pierce credit:
       MJ: And, Counsel, based upon the information on
       the charge sheet, the accused is to be credited with
       107 days of pretrial confinement credit; is that
       correct?

   1 In United States v. Pierce, this Court held that an accused
must be given credit for nonjudicial punishment suffered if the
accused is convicted of the same act or omission at a court-martial.
27 M.J. 367, 369 (C.M.A. 1989).
   2  As I have previously explained, “[w]aiver is serious business”
and “this Court should invoke the waiver doctrine with great cau-
tion.” United States v. Hardy, 77 M.J. 438, 445 (C.A.A.F. 2018)
(Ohlson, J., dissenting); see United States v. Barnes, 883 F.3d 955,
957 (7th Cir. 2018) (“Because the waiver principle is construed
liberally in favor of the defendant, we are cautious about inter-
preting a defendant’s behavior as intentional relinquishment.”).
              United States v. Haynes, No. 18-0359/AR
              Judge OHLSON, concurring in the result

         TC: Yes, Your Honor.
         DC: Yes, Your Honor.
(Emphasis added.) As can be seen, this exchange only ad-
dressed Allen 3 credit, which is “day-for-day credit for … pre-
trial confinement.” United States v. Rock, 52 M.J. 154, 156
(C.A.A.F. 1999). Neither the defense nor the military judge
referenced or addressed other confinement credits, including
Pierce credit. The fact that they were solely discussing “pre-
trial confinement credit” is reinforced by the military judge’s
reference to “the information on the charge sheet,” which
contained the list of dates (adding up to 107 days) during
which the Government imposed “Pretrial Confinement.” It
also is evident from the military judge’s and convening au-
thority’s decisions which “credited [Appellant] with 107 days
of pretrial confinement credit against … [Appellant’s] term of
confinement.” (Emphasis added.) Therefore, the exchange
cited by the majority simply is a discussion of Allen credit—
not an intentional relinquishment of Pierce credit resulting
in waiver.
    The majority acknowledges that this exchange could be
interpreted in this “narrower fashion.” United States v.
Haynes, __ M.J. __ (4) (C.A.A.F. 2019). However, it then
chooses to treat the discussion of confinement credit “in the
broad sense” because “Pierce credit is a type of confinement
credit.” Id. at __ (4, 5). I agree that Pierce credit, like other
types of credit recognized by this Court, is a form of con-
finement credit. See United States v. Spaustat, 57 M.J. 256,
263–64 (C.A.A.F. 2002) (referring to credits for violations of
Article 13, Uniform Code of Military Justice (UCMJ),
10 U.S.C. § 813, and Rule for Courts-Martial 305, along with
Allen credit as “confinement credits”). Nevertheless, this
broad interpretation is not supported in the instant case be-
cause, as previously noted, the exchange between the mili-
tary judge and trial defense counsel referred to “pretrial con-
finement credit” specifically and not to “confinement credit”
generally. (Emphasis added.) Under these circumstances, it
cannot be said that Appellant engaged in a knowing and in-
tentional relinquishment of his right to Pierce credit.


   3   United States v. Allen, 17 M.J. 126, 127 (C.M.A. 1984).




                                  2
            United States v. Haynes, No. 18-0359/AR
            Judge OHLSON, concurring in the result

    Additionally, this broad reading conflicts with this
Court’s precedents holding that an accused is “the gatekeep-
er” in regard to deciding when to raise the issue of Pierce
credit. United States v. Gammons, 51 M.J. 169, 182
(C.A.A.F. 1999); see also United States v. Mead, 72 M.J. 479,
482 (C.A.A.F. 2013). Here, Appellant could have raised the
issue with the military judge at trial, but our case law also
permitted him to raise Pierce credit at a later time. See
Gammons, 51 M.J. at 184. We have stated: “Presumably, the
best place to repose the responsibility to ensure that credit is
given is the convening authority.” Pierce, 27 M.J. at 369 (em-
phasis added). And importantly, in United States v. Ed-
wards we stated: “By placing the ultimate responsibility on
the convening authority to ensure that credit is given, all
that the Court did was to provide that, in cases in which an
accused elects not to raise the matter at trial, credit will be
forthcoming from the convening authority.” 42 M.J. 381, 383
(C.A.A.F. 1995) (emphasis added) (internal quotation marks
omitted). Therefore, it is clear from this Court’s prior case
law that Appellant’s failure to make a Pierce credit request
with the military judge did not affirmatively waive the
Pierce credit issue because Appellant still had the opportuni-
ty to seek credit from the convening authority.
    Although I conclude that Appellant did not waive this is-
sue, I also conclude that he has failed to demonstrate that
he is entitled to Pierce credit. Specifically, Appellant did not
develop a sufficient factual record to show that the Article
15, UCMJ, 10 U.S.C. § 815 (2012), punishment he received
covered the same misconduct as the marijuana use offense of
which he was convicted at court-martial. Unless the facts
supporting a claim for Pierce credit are particularly clear-
cut, the best time for a servicemember to develop a record
that demonstrates his or her entitlement to such credit is at
the court-martial or when submitting matters to the conven-
ing authority—not on appeal. United States v. Bracey,
56 M.J. 387, 389 (C.A.A.F. 2002); Pierce, 27 M.J. at 369. Ap-
pellant did not do so here. Therefore, I vote to affirm the
judgment of the United States Army Court of Criminal Ap-
peals solely on this basis.




                               3
             United States v. Haynes, No. 18-0359/AR


   Judge MAGGS, concurring in the result.
    In United States v. Pierce, 27 M.J. 367, 369 (C.M.A.
1989), the Court held that when a court-martial finds an ac-
cused guilty of an offense for which nonjudicial punishment
has already been imposed under Article 15, Uniform Code of
Military Justice (UCMJ), 10 U.S.C. § 815 (2012), the accused
has a right to “complete credit for any and all nonjudicial
punishment suffered.”1 In this case, the court-martial found
Appellant guilty of Charge III, Specification 2, which alleged
that he wrongfully used marijuana “between on or about 7
May 2016 and on or about 24 June 2016.” Appellant con-
tends that he is entitled to Pierce credit against the ad-
judged sentence because his commander imposed nonjudicial
punishment under Article 15, UCMJ, for, among other of-
fenses, the wrongful use of marijuana “between on or about
14 June 2016 and on or about 14 July 2016.” Given the over-
lap in the specified dates of wrongful marijuana use, Appel-
lant’s theory is that he was subjected to both judicial and
nonjudicial punishment for using marijuana between June
14, and June 24, 2016.
   The United States Army Court of Criminal Appeals
(ACCA) rejected Appellant’s contention on several grounds.
United States v. Haynes, 77 M.J. 753, 755−58 (A. Ct. Crim.
App. 2018). The ground that the ACCA identified as most
important—and the principal ground that the Government
urges in defending the ACCA’s decision in this appeal—is
that “the stipulation of fact indicates the Article 15 and the
charged offense addressed separate misconduct.” Id. at 757.


   1  Imposition of nonjudicial punishment differs from execution
of nonjudicial punishment. A commander “imposes” nonjudicial
punishment on a servicemember by deciding the punishment for
the servicemember’s offense and informing the servicemember.
See Manual for Courts-Martial, United States pt. V, para.
4.c.(4)(B) (2012 ed.) (MCM). Nonjudicial punishment is
“execut[ed]” when it is carried into effect. Id. pt. V, para. 5.g. Exe-
cution of nonjudicial punishment may be suspended, mitigated,
remitted, or set aside before it is executed. Id. pt. V, para. 6. When
the Court in Pierce refers to the nonjudicial punishment the ac-
cused has “suffered,” it apparently means the nonjudicial punish-
ment that has been imposed and executed.
            United States v. Haynes, No. 18-0359/AR
             Judge MAGGS, concurring in result

I agree with this conclusion and therefore would affirm the
judgment of the ACCA on this ground.
    I write separately for three reasons. The first is to pro-
vide my analysis of the stipulation of fact. The second is to
explain my reasons for not joining the Court’s opinion or
Judge Ohlson’s separate opinion concurring in the result.
The third is to address the first assigned issue in this case,
which is the basic question of “whether an appellant is au-
thorized to request Pierce credit for the first time at a court
of criminal appeals.”
            I. Analysis of the Stipulation of Fact
    Rule for Court-Martial (R.C.M.) 811(a) provides that the
parties “may make an oral or written stipulation to any
fact.” In this case, Appellant and counsel for both sides
signed a six-page stipulation. A careful analysis of the stipu-
lation reveals that the parties agreed that the nonjudicial
punishment was for misconduct that occurred after the mis-
conduct alleged in the preferred charges. Thus despite the
overlap in dates alleged in Charge III, Specification 2, and in
the Article 15, UCMJ, paperwork, Appellant did not suffer
judicial and nonjudicial punishment for the same offense
and is therefore not entitled to Pierce credit.
    Paragraphs 7 through 11 of the stipulation address Ap-
pellant’s “WRONGFUL USE OF DRUGS.” The evident pur-
pose of these paragraphs is to stipulate facts relevant to the
charged drug offenses. Paragraph 8 states that Appellant
admitted to smoking marijuana on April 2 and May 15,
2016. Paragraphs 9, 10, and 11 further state that samples of
Appellant’s urine collected on May 31, June 7, and June 24,
2016, each tested positive for THC (marijuana). These stipu-
lated facts support Appellant’s plea of guilty to Charge III,
Specification 2, which alleged wrongful use of marijuana be-
tween May 7, and June 24, 2016.
   Paragraphs 19 through 25 of the stipulation appear un-
der the heading “MISCONDUCT SUBSEQUENT TO
PREFERRAL.” Paragraph 19 states that Appellant provided
a urine sample on July 14, 2016, that later tested positive
for marijuana use. Paragraph 22 states Appellant’s com-
mander imposed nonjudicial punishment on August 11,




                              2
             United States v. Haynes, No. 18-0359/AR
              Judge MAGGS, concurring in result

2016, “for . . . his positive urinalysis sample from 14 July
2016.” Admittedly, paragraphs 19 and 22 do not expressly
indicate when Appellant wrongfully used the marijuana
which caused his July 14, 2016, urine sample to be positive.
They also do not expressly say that the nonjudicial punish-
ment imposed on August 11, 2016, was only for marijuana
use after June 24, 2016, the last date of the marijuana use
alleged in the charge sheet. In my view, however, the only
reasonable interpretation of these paragraphs is that the
parties were stipulating that the wrongful use of marijuana
covered by the Article 15, UCMJ, nonjudicial punishment
occurred after June 24, 2016. I reach this conclusion for four
reasons, each of which the Government advanced in its brief
or at oral argument.
    First, the placement and content of paragraphs 7−11 and
19−25 in the stipulation evince a purpose of first stating
facts concerning the misconduct alleged in the charged of-
fenses and then describing additional misconduct that oc-
curred after the charged offenses. To the extent that the
headings in the stipulation are relevant to determining the
intent and understanding of the parties, the heading
“MISCONDUCT SUBSEQUENT TO PREFERRAL”—
although not precisely worded—confirms the view that the
misconduct described in paragraphs 19−25 occurred after
the misconduct alleged in the preferred charges. 2
   Second, the Government could not have understood or in-
tended Charge III, Specification 2, to cover the additional
misconduct revealed by the urine sample taken on July 14,
2016, because the Government did not have the urinalysis
results until after it had already preferred the charges. As



   2 While the urinalysis results of the July 14, 2016, urine sam-
ple were not available until August 3, 2016, after the August 1,
2016, preferral of charges in this case, the misconduct described in
paragraphs 19−25 took place before that date. However, the most
reasonable inference is still that the parties intended paragraphs
19−25 to describe misconduct that occurred after the misconduct
alleged in the preferred charges because the misconduct was not
known to authorities until after preferral.




                                 3
            United States v. Haynes, No. 18-0359/AR
             Judge MAGGS, concurring in result

noted, the charges were preferred on August 1, 2016, and
the urinalysis results came back on August 3, 2016.
    Third, I find it incredible that Appellant, who was repre-
sented by counsel at the time, would have understood that
the Article 15, UCMJ, nonjudicial punishment was for the
same misconduct alleged in Charge III, Specification 2. If
Appellant had thought that the nonjudicial punishment was
for the same misconduct, then he would have had no reason
to accept nonjudicial punishment. He could have turned
down the nonjudicial punishment with no additional risk
given that he was already facing trial by court-martial.
    Fourth, a reasonable inference from the stipulated facts
is that Appellant wrongfully used marijuana after June 24,
2016, the last date alleged in Charge III, and before July 14,
2016, the last day for which the Article 15, UCMJ, punish-
ment was imposed. The stipulation of fact states that the
THC level in Appellant’s urine sample taken on June 24,
2016, was 33 nanograms and the THC level in the sample
subsequently taken on July 14, 2016, was 306 nanograms.
This increase in THC levels reasonably indicates additional
marijuana use after July 24, 2016.
   Based on this analysis of the stipulation of fact, I con-
clude that the court-martial did not find Appellant guilty of
or sentence him to punishment for an offense for which
nonjudicial punishment had already been imposed. Appel-
lant is therefore not entitled to Pierce credit.
        II. The Court’s Opinion and Judge Ohlson’s
                 Concurrence in the Result
    Instead of reaching the merits, the Court holds that Ap-
pellant waived any claim to Pierce credit by agreeing that he
was entitled to 107 days of “pretrial confinement credit.”
United States v. Haynes, __ M.J. __ (3–5) (C.A.A.F. 2019). I
respectfully disagree with this conclusion. For the reasons
given by Judge Ohlson, I am not convinced that Appellant’s
statement regarding “pretrial confinement credit” necessari-
ly covers Pierce credit. Id. at __ (1) (Ohlson, J, concurring in
the result).
   Judge Ohlson concludes that, “Appellant did not develop
a sufficient factual record to show that the Article 15,




                               4
            United States v. Haynes, No. 18-0359/AR
             Judge MAGGS, concurring in result

UCMJ, 10 U.S.C. § 815 (2012), punishment he received cov-
ered the same misconduct as the marijuana use offense of
which he was convicted at court-martial,” and that the best
place to develop such a record would be at the court-martial
or before the convening authority. Id. at __ (3) (Ohlson, J,
concurring in the result). Because I find above that the fac-
tual record developed in this case actually shows that
nonjudicial punishment was not imposed on Appellant for
the same conduct, I resolve the issue differently.
     III. When Claims for Pierce Credit Must be Raised
    The first assigned issue in this case was “whether an ap-
pellant is authorized to request Pierce credit for the first
time at a court of criminal appeals.” In United States v.
Gammons, 51 M.J. 169, 184 (C.A.A.F. 1999), this Court pro-
vided “guidance” on this issue by stating “if the issue is
raised before the Court of Criminal Appeals, that court will
identify any such credit.” In this case, neither the Court nor
Judge Ohlson expressly provides an answer to this assigned
issue. Their opinions, however, implicitly call the validity of
the Gammons guidance into question.
    The Court today holds that Appellant waived any claim
to Pierce credit by not mentioning it when a military judge
asked how many days of pretrial confinement credit Appel-
lant should have. Haynes, __ M.J. at __ (3–5). This reasoning
generally will prevent an accused from raising Pierce credit
for the first time on appeal because military judges in nearly
every case ask the parties how many “days of pretrial con-
finement credit” the accused is entitled to receive. See Dep’t
of the Army, Pam. 27-9, Legal Services, Military Judges’
Benchbook ch. 2, § IV, para. 2-3-4; ch. 2, § V, para. 2-5-15;
app. D, para. D-1-6; app. D. para. D-3-5 at 1252 (Sept. 10,
2014) (providing model trial scripts for guilty pleas and con-
tested trials before members and before the military judge
alone). An accused who does not ask for Pierce credit when
answering the question now waives the opportunity to re-
quest Pierce credit on appeal.
     Judge Ohlson does not conclude that Appellant waived a
claim to Pierce credit but instead concludes only that he
failed to build a case at trial or before the convening authori-
ty that he was punished twice for the same misconduct.




                               5
            United States v. Haynes, No. 18-0359/AR
             Judge MAGGS, concurring in result

Haynes, __ M.J. at __ (3) (Ohlson, J., concurring in the re-
sult). Although I reach a different conclusion about what the
record shows in this case, in most instances failing to build a
case at trial will prevent an accused from receiving Pierce
credit if the accused requests the credit for the first time on
appeal. Accordingly, the clear implication of the opinions in
this case is that trial defense counsel should raise Pierce
credit before appeal or risk losing it.




                              6